NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                   KAREN WALLER,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2019-1459
                 ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:18-cv-01227-VJW, Judge Victor J. Wolski.
                 ______________________

                  Decided: May 8, 2019
                 ______________________

   KAREN WALLER, Irvington, NJ, pro se.

    ERIC JOHN SINGLEY, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, ELIZABETH MARIE HOSFORD, ROBERT
EDWARD KIRSCHMAN, JR.
                  ______________________

   Before DYK, REYNA, and WALLACH, Circuit Judges.
2                                   WALLER v. UNITED STATES




PER CURIAM.
    Karen Waller, proceeding pro se, appeals the decision
of the United States Court of Federal Claims dismissing
her complaint for lack of subject-matter jurisdiction. For
the reasons discussed below, we affirm.
                       BACKGROUND
    On August 14, 2018, Ms. Waller filed a complaint in the
United States Court of Federal Claims (“CFC”) seeking
compensation for the theft or loss of her seventy domain
names on GoDaddy.com. The Government filed a 12(b)(6)
motion to dismiss for lack of subject-matter jurisdiction, ar-
guing that Ms. Waller did not identify any connection be-
tween the federal government and the alleged theft of her
domain names. Ms. Waller replied that she made attempts
to recover her products by contacting the Federal Trade
Commission (“FTC”) and the Federal Communications
Commission (“FCC”). Ms. Waller asserted that her efforts
to contact the FTC and FCC created jurisdiction. Because
Ms. Waller did not claim that the federal government was
responsible for the theft of her domain names, the CFC
granted the Government’s motion and dismissed the com-
plaint for lack of subject-matter jurisdiction.
    Ms. Waller appeals. She alleges that the government
was “negligent for using [her] (GoDaddy)/Domain Names
on the Public Government Websites” and seeks monetary
damages for the mental anguish she suffered as a result.
She also contends that the FCC, FTC, and Securities Ex-
change Commission (“SEC”) failed to protect her from Go-
Daddy.com’s theft. We have jurisdiction pursuant to 28
U.S.C § 1295(a)(3).
                        DISCUSSION
     This court reviews the CFC’s dismissal for lack of sub-
ject-matter jurisdiction de novo. Adair v. United States,
497 F.3d 1244, 1250 (Fed. Cir. 2007). In assessing jurisdic-
tion, we accept as true all factual allegations asserted in
WALLER v. UNITED STATES                                      3



the plaintiff’s complaint and draw all reasonable inferences
in favor of the plaintiff. Trusted Integration, Inc. v. United
States, 659 F.3d 1159, 1163 (Fed. Cir. 2011). While we af-
ford pro se plaintiffs greater leniency when reviewing their
pleadings, their complaints must nonetheless meet the ju-
risdictional requirements of a court. See Kelley v. Sec’y,
U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987).
     The Tucker Act grants the CFC jurisdiction over “any
claim against the United States founded either upon the
Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.”
28 U.S.C. § 1491(a)(1). The Tucker Act alone does not cre-
ate a “substantive cause of action,” and “a plaintiff must
identify a separate source of substantive law that creates
the right to money damages.” Jan’s Helicopter Serv. v.
FAA, 525 F.3d 1299, 1306 (Fed. Cir. 2008) (quoting Fisher
v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en
banc in relevant part)). If the CFC finds that it lacks sub-
ject matter jurisdiction, it must dismiss the action. RCFC
12(h)(3); see Folden v. United States, 379 F.3d 1344, 1354
(Fed. Cir. 2004).
     The CFC properly dismissed Ms. Waller’s complaint for
lack of jurisdiction because she failed to assert a valid claim
against the federal government. Ms. Waller did not iden-
tify any federal agency responsible for the alleged theft.
Nor did she contend that the FCC, FTC, or any other fed-
eral government agency, were involved in the alleged tak-
ing.
    At best, Ms. Waller argues that the FTC, FCC, and
SEC failed to assist her in the recovery of her property.
But she does not identify any contract, statute, or duty ob-
ligating the federal government or its agencies to assist in
the recovery of her domain names. Cf. United States v.
Mitchell, 463 U.S. 206, 224–26 (1983) (determining that
4                                   WALLER v. UNITED STATES




when the government assumed responsibility to manage
private land, it created a fiduciary duty that provided suf-
ficient basis to sue under the Tucker Act). Ms. Waller ar-
gues that documents she submitted to the CFC are
relevant to the jurisdictional analysis, but these documents
are not before us. Because we are unable to identify any
substantive right requiring the federal government to as-
sist Ms. Waller in recovering her domain names, we agree
that the CFC does not have jurisdiction over Ms. Waller’s
complaint.
    On appeal, Ms. Waller accuses the Government of neg-
ligence for using her domain names on government web-
sites. Negligence is a tort, and torts are explicitly excluded
from the CFC’s jurisdiction. 28 U.S.C. § 1491(a)(1); see
Rick’s Mushroom Serv., Inc. v. United States, 521 F.3d
1338, 1343 (Fed. Cir. 2008). Therefore, Ms. Waller’s claim
of negligence does not create jurisdiction in the CFC. More-
over, the complaint and attachments contain no allegation
that the Government misappropriated her domain names.
    Based on the record before us, we hold that the CFC
lacks subject-matter jurisdiction over Ms. Waller’s com-
plaint. Accordingly, we affirm.
                        AFFIRMED
                           COSTS
    No costs.